Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Ifeoma Igbokwe, N.P.,
(NPI: 1649589334),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-1243
Decision No. CR2704

Date: February 7, 2013

DISMISSAL/DECISION

Petitioner, Ifeoma Igbokwe, N.P., is a nurse practitioner who sought to enroll in the
Medicare program as a member of Srilatha Reddy, M.D.’s practice group. The Centers
for Medicare and Medicaid Services (CMS) granted the application, effective
December 13, 2010. Here, Petitioner challenges that effective date.

For the reasons discussed below, I dismiss as untimely Petitioner’s hearing request. In
the alternative, I find that December 13, 2010 is Petitioner’s earliest possible enrollment
date.

Procedural Background
lissued a prehearing order on September 13, 2012. Among other instructions, I directed
the parties to submit their written arguments and proposed exhibits. In response to that

order, CMS submitted a brief (CMS Br.) and 3 exhibits (CMS Exs. 1-3).

For her part, Petitioner, whose submissions were due November 21, 2012, filed nothing.
In an order to show cause, dated December 5, 2012, I directed her to show cause in
writing, no later than December 19, 2012, why her case should not be dismissed for
abandonment. On December 26, 2012, we received an undated letter from Dr. Reddy’s
office. In it, Dr. Reddy’s office administrator, Gurram Srinivas Reddy, explains that the
office lost contact with Petitioner Igbokwe. Because he could not get in touch with her,
she had not approved his representing her in these proceedings, and that caused a delay.
Enclosed with the letter is an undated statement, signed by Petitioner Igbokwe,
authorizing Mr. Reddy to represent her.

Petitioner did not submit a pre-hearing exchange.
Discussion

1. Petitioner is not entitled to a hearing because she did
not file a timely hearing request, and no good cause
justifies extending the time for filing. 1

Petitioner, Ifeoma Igbokwe, N.P., applied for enrollment in the Medicare Part B program.
By letter dated February 11, 2011, the Medicare Contractor, Trailblazer Health
Enterprises, advised her that it received her application on January 18, 2011, and
approved it, with an effective billing date of December 20, 2010. CMS Ex. 2.7

Petitioner Igbokwe sought reconsideration, challenging the effective date. In a notice
letter dated May 25, 2011, the contractor agreed that it had overlooked Petitioner’s paper-
filed application, which it received on December 13, 2010. The contractor therefore
changed her effective enrollment date to December 13, which authorizes her to bill for
services provided as early as November 14, 2010.

' My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this opinion.

° The contractor’s notice letters do not carefully distinguish between the effective
enrollment date and the effective billing date, sometimes using the term “effective date
to refer to the date on which Petitioner can begin billing for Medicare services. See, e.g.
CMS Exs. 2, 3. As discussed above, the regulations provide that “effective date” means
the date the contractor receives the application that it approves. CMS allows certain
physicians and nonphysician practitioners to bill retrospectively for up to “30 days prior
to their effective [enrollment] date if circumstances precluded enrollment in advance of
providing services to Medicare beneficiaries.” 42 C.F.R. § 424.521(a)(1). use the term
“effective date” to refer to the effective date of enrollment, not the date on which
retrospective billing begins.
The contractor’s letter included notice of Petitioner’s appeal rights, advising that the
“appeal must be filed within 60 calendar days after the date of receipt of this decision . . .
.” The letter then told her to submit her appeal to this office, and provided the address of

the Civil Remedies Division of the Departmental Appeals Board

her to 42 C.F.R. Part 498 for an explanation of her appeal rights.

It seems that the contractor sent Petitioner a second letter, also d

. The letter also referred
CMS Ex. 3.

lated May 25, 2011,

captioned “Revised.” This “revised” notice letter appears to be an initial determination,

granting Petitioner’s enrollment, with an effective billing date o:
The letter advised Petitioner that she could request reconsiderati

f November 14, 2010.
on, if she submitted a

written and signed request “within 60 calendar days of the postmarked date on this

letter.”

One year and three months later, Petitioner submitted her appeal
Division. Ina letter dated August 20, 2012 (received August 29.
Reddy, M.D. wrote that a year earlier, he sent “certified mail to

MD,” but had received no response regarding the appeal. Attac!
are the following:

1) an undated letter, signed by Dr. Reddy and addressed to t
of Appeals,” asking that the effective date be changed to

2)

indicating a delivery date of November 14, 2011;
3) Petitioner Igbokwe’s enrollment application (CMS-855]1)
dated October 18, 2010;

4) the contractor’s May 25, 2011 notice letter;

5) page | of t
6)

Reddy’s “July 25, 2011 request” was invalid because the

the return receipt for the letter sent to the “Director of Ap

e contractor’s Revised May 25, 2011 notice let

to the Civil Remedies

, 2012), Srilatha A.

an] ALJ in Baltimore,
ed to Dr. Reddy’s letter

e contractor’s “Director
October 11 or 18, 2010;

peals ALJ” in Baltimore,

with the signature page

‘tter; and

an October 26, 2011 letter from the contractor to Dr. Reddy indicating that Dr.

contractor closed the

reconsideration request on May 25, 2011. The letter advised him to “follow the

guidelines
section” o

the May 25 notice letter.

listed” in the “Further Appeal Rights: Administrative Law Judge (ALJ)

The regulations governing these proceedings mandate that an affected party, who would

be entitled to a hearing under 42 C.F.R. Part 498, must file her r
writing within 60 days of the day she receives notice of the dete:

equest for hearing in
rmination that she wishes

to appeal, unless the appeal period is extended. 42 C.F.R. § 498.40(a)(2). On motion of

a party, or on her own motion, an administrative law judge may

dismiss a hearing request
that was not timely filed, if the time for filing was not extended. 42 C.F.R. § 498.70(c).
Receipt of the notice is “presumed to be 5 days after the date on the notice unless there is
a showing that it was, in fact, received earlier or later.” 42 C.F.R. §§ 498.40(a)(2),
498.22(b)(3).

Here, Petitioner filed no written request for extension, although Dr. Reddy’s undated
correspondence to the Director of Appeals suggests that the long delay in filing (a year
and three months) was because Dr. Reddy sent the hearing request to Baltimore at the
address provided in the Revised May 25, 2011 notice letter.> I am willing to consider the
Baltimore submission a valid hearing request. Petitioner’s problem is that the filing
deadline was July 29, 2011, and Dr. Reddy sent the hearing request to Baltimore more
than three months after that deadline had passed, on or about November 9, 2011
(assuming 5 days for delivery).

2. CMS properly determined the effective date for Petitioner’s
Medicare enrollment, because the evidence establishes that the
Medicare contractor first received her enrollment application on
December 13, 2010, and her effective date can be no earlier than
the date she filed her application.

In any event, even if I considered Petitioner’s appeal timely filed, Petitioner could not
prevail. The regulations provide that the enrollment date for nonphysicians is “the later
of the date of filing a Medicare enrollment application that was subsequently approved by
a Medicare contractor or the date an enrolled physician or nonphysician practitioner first
began furnishing services at a new practice location.” 42 C.F.R. § 424.520(d).

Petitioner maintains that she submitted an earlier application in October 2010 but
presents no evidence suggesting a filing date any earlier than December 13, 2010. See
Request for Hearing at 4 (conceding that Petitioner’s October 18, 2010 electronically-
filed application was not subsequently approved by CMS and that Petitioner did not
retain a copy of the application). Because Petitioner provides no documents, she has not
met the burden of establishing that she submitted a “subsequently approved enrollment
application” any earlier than December 13, 2010. Shalbhadra Bafna, M.D., DAB

No. 2449 (2012).

That she may have provided otherwise-billable services to Medicare beneficiaries does
not alter this result. Petitioner is simply not entitled to Medicare payment for those
services because she was not enrolled in the program when she provided them. See US
Ultrasound, DAB No. 2302 at 8 (2010).

*CMS mentions in a footnote that Petitioner “may have good cause for its untimely
appeal,” but offers no suggestion as to what such “good cause” might be. CMS Br. at 2
n. 1.
Conclusion

Because Petitioner did not file her hearing request within 60 days of receiving the
contractor’s notice letter, and no good cause justifies my extending the time for filing, I
dismiss Petitioner’s hearing request. 42 C.F.R. § 498.70(c).

In the alternative, I find that Petitioner’s effective date of enrollment in the Medicare
program can be no earlier than December 13, 2010, the date she filed the enrollment
application accepted by the Medicare contractor.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
